DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.
 
Claims 1, 8, and 16 are amended.
Claims 1-20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims, contending that the claims recite an improvement to the technology of agent testing and evaluating.  In response, the Examiner submits that agent testing and evaluating is not a technology or technical field.  It is a business process that could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  
The Applicant further submits that the use of communications channels and switches represents an improvement to telecommunications technology.  The Examiner respectfully disagrees.  The use of communications channels and switches is conventional in the art, as indicated by the cited prior art; particularly the Dow reference.  Although the Applicant submits that it is unconventional for a server to ‘call itself,’ this action is not apparent in the claims.  Moreover, the identity of the entity calling does not present a functional element with respect to patentability.  Any audio signal, including prerecorded audio, is capable of being transmitted 
The rejection is accordingly updated and maintained.
35 USC §102Rejections
There are not outstanding rejections under 35 USC §102.  Therefore, the Applicant’s arguments with respect to anticipation are moot.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 8, and 16; contending that Dow does not teach two communication channels to a switch, as claimed: “including at least a first communication channel and a second communication channel to at least one switch.”  The Examiner respectfully disagrees.  In cited Fig. 10, Dow presents one line going from a switch 1200 to a customer constituting a ‘channel.’  Another line goes from the switch to a user, constituting a ‘second channel.’    This teaching reads on the recited limitation.  To be clear: any number of callers could call an agent for a conversation, and any number of ‘bots’ using prerecorded audio could also call an agent.  See ¶[0041] of Dow, where multiple presentations are given to a recipient.  The rejection of the independent claims as being obvious over Corpus in view of Dow is accordingly maintained.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to grading a keypress (as evidenced by exemplary claim 1, “grade the keypress indicated by the first transmission”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “storing a plurality of prerecorded audio segments,” “convey a first prerecorded prospect audio segment,” “receive a first transmission indicating a keypress by a call center agent,” and “grade the keypress.”   The steps are all steps for data recording, data transmission, and data input related to the abstract idea of grading a keypress that, when considered alone and in combination, are part of the abstract idea of grading a keypress.  The dependent claims further recite steps for data manipulation and recording (see claims 2-6, 9, 12-14, 17-19, ), data reporting and transmission (see claims 2-4, 7, 10, 11, 15, 17, and 20), and data input (see claims 4, 12, 18) that are part of the abstract idea of grading a keypress.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include grading employee/agent tasks for the purposes of evaluation.
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server with a communications interface and processing circuit in independent claim 1; a server in independent claim 8, and a computer readable medium in claim 16).  A switch is additionally recited, but the role of the switch amounts to insignificant extrasolution activity because it is merely used to convey data and audio communications from the server to the agent.  The switch does not impose meaningful limits on the claim and is only tangentially involved with the inventive concept of grading a keypress.  See MPEP §2106.05(g).  The communication channels could be electromagnetic radiation and other transitory signals, which are ineligible subject matter.  Therefore, they do not provide a practical application or significantly more.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server with a communications interface and processing circuit in independent claim 1; a server in independent claim 8, and a computer readable medium in claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
Furthermore: an element that is found to amount to insignificant extrasolution activity in Step 2A of the subject matter eligibility analysis must be evaluated in Step 2B to determine 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-10, 13-16, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0328986 A1 to CORPUS et al. in view of US 2003/0046181 to Dow (hereinafter ‘DOW’).

Claim 1 (Currently Amended)
CORPUS discloses a contact management server (see ¶[0078]; a server and clients), comprising: 
a communications interface (see ¶[0058]; a network interface).
including at least a first communication channel and a second communication channel to at least one switch (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone). 
CORPUS further discloses a storage medium (see again ¶[0058]; a storage medium) storing a plurality of prerecorded prospect audio segments (see claim 1; pre-recorded audio); and 
a processing circuit (see again ¶[0058]; a processor having logic) coupled to the communications interface and the storage medium, wherein the processing circuit comprises logic to: 
convey a first prerecorded prospect audio segment (see claim 1; a system that presents pre-recorded audio).
CORPUS does not specifically disclose, but DOW discloses, to an agent workstation (see ¶[0007]; a station used by telephone sales personnel), wherein the first prerecorded prospect audio segment is conveyed to the agent workstation along a path from the communications interface through the first communication channel to at least one switch and from the at least one switch through the second communication channel back to the communication interface (see ¶[0047], [0087]-[0090],  & [0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone.  The conversation control system includes an audio interface and a telephone interface). 
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]) that may operate on a variety of suitable communications networks that may include a gateway to other smaller networks (see ¶[0078]-[0079] and [0086]).  DOW discloses a conversation control system with applications in call centers that uses a phone switch on a telephone network to direct audio and/or textual output to a recipient.  It would have been obvious for one of ordinary skill in the art of telecommunications to include the switch as 
CORPUS further discloses receive a first transmission indicating a keypress by a call center agent in response to the conveyed first prerecorded prospect audio segment (see again claim 1; receive agent input); and 
grade the keypress indicated by the first transmission (see again claim 1; determine an intermediate grade for a set of agent inputs.  See also ¶[0051]; keyboard inputs).

Claim 2 (Previously Presented)
The combination of CORPUS and DOW discloses the contact management server as set forth in claim 1.
CORPUS further discloses wherein: the storage medium further includes a plurality of prerecorded agent script segments stored thereon (see ¶[0050]; script data includes agent input). 
CORPUS does not specifically disclose, but DOW discloses, the keypress indicated by the received first transmission is associated with a prerecorded agent script segment stored by the storage medium (see ¶[0076]-[0077]; pressing ‘L’ for laugh, and pressing ‘Y’ for yes); and 
the processing circuit further comprises logic to convey the prerecorded agent script segment (see ¶[0077]-[0078] and [0082]; play the sound associated with the script item).
CORPUS does not specifically disclose, but DOW discloses, through the second communication channel to the at least one switch and from the at least one switch through the first communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone) in response to the indicated keypress (see ¶[0077]-[0078] and [0082]; play the sound associated with the script item).
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call 

Claim 5 (Previously Presented)
The combination of CORPUS and DOW discloses the contact management server as set forth in claim 1.
CORPUS further discloses wherein the processing circuit comprising logic to grade the keypress indicated by the first transmission comprises the processing circuit comprising logic to: apply a predetermined value to the keypress (see abstract, claim 1, and ¶[0051]; calculate a score of the agent according to scoring rules based on agent input that can include keyboard input); and 
determine an amount of time between the conveyance of the first prerecorded prospect audio segment and receipt of the first transmission indicating the keypress (see ¶[[0036], [0049], and [0059]; measure average handling time of a step, typing accuracy, and/or speed).

Claim 6 (Original)
The combination of CORPUS and DOW discloses the contact management server as set forth in claim 1.
wherein the keypress indicated by the received first transmission is associated with a disposition (see ¶[0076]-[0077]; pressing ‘L’ for laugh, and pressing ‘Y’ for yes).
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]).  It would have been obvious for one of ordinary skill in the art of call center management at the time of invention to use the call scripts as taught by DOW in the system executing the method of CORPUS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 (Original)
The combination of CORPUS and DOW discloses the contact management server as set forth in claim 1.
CORPUS further discloses wherein the processing circuit further comprises logic to: generate a report including the grade for the keypress indicated by the first transmission (see ¶[0065]-[0067] and Figs. 14-15; a report interface with scores); and 
transmit the report via the communications interface to a predetermined person or group of persons (see ¶[0026], [0039], and Fig. 14; a reporting tool to present results and compiled information to managers or leadership).

Claim 8 (Currently Amended)
a method operational on a contact management server (see ¶[0078]; a server and clients), comprising: transmitting a first prerecorded prospect audio segment (see claim 1; a system that presents pre-recorded audio).
CORPUS does not specifically disclose, but DOW discloses, to an agent workstation (see ¶[0007]; a station used by telephone sales personnel).
CORPUS further discloses wherein transmitting the first prerecorded prospect audio segment comprises transmitting the first prerecorded prospect audio segment (see claim 1; a system that presents pre-recorded audio.  See also ¶[0055] & [0058] and Fig. 8; a call center simulator 800 in communication with an agent system 840 using wired or wireless capabilities).
CORPUS does not specifically disclose, but DOW discloses, through a first communication channel to at least one switch and from the at least one switch through a second communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone) back to the contact management server (see ¶[0047]-[0048] & [0135]; a conversation control system that includes components such as a webserver or the like). 
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]) that may operate on a variety of suitable communications networks that may include a gateway to other smaller networks (see ¶[0078]-[0079] and [0086]).  DOW discloses a conversation control system with applications in call centers that uses a phone switch on a telephone network to direct audio and/or textual output to a recipient.  It would have been obvious for one of ordinary skill in the art of telecommunications to include the switch as taught by DOW in the system executing the method of CORPOUS with the motivation to direct audio signals in a telecommunications network.  
receiving a first transmission indicating a keypress by a call center agent in response to the transmitted first prerecorded prospect audio segment (see again claim 1; receive agent input); and 
scoring the keypress indicated by the first transmission (see again claim 1; determine an intermediate grade for a set of agent inputs.  See also ¶[0051]; keyboard inputs).

Claim 9 (Original)
The combination of CORPUS and DOW discloses the method as set forth in claim 8.
CORPUS does not specifically disclose, but DOW discloses, wherein the keypress indicated by the received first transmission is associated with a prerecorded agent script segment (see ¶[0076]-[0077]; pressing ‘L’ for laugh, and pressing ‘Y’ for yes).
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]).  It would have been obvious for one of ordinary skill in the art of call center management at the time of invention to use the call scripts as taught by DOW in the system executing the method of CORPUS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 (Previously Presented)
The combination of CORPUS and DOW discloses the method as set forth in claim 9.
CORPUS does not specifically disclose, but DOW discloses, further comprising: transmitting the prerecorded agent script segment (see ¶[0077]-[0078] and [0082]; play the sound associated with the script item) through the second communication channel to the at least one switch and from the at least one switch through the first communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone). in response to the indicated keypress (see ¶[0077]-[0078] and [0082]; play the sound associated with the script item).
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]) and transmitted on a telecommunications network comprising a switch (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone).  It would have been obvious for one of ordinary skill in the art of call center management at the time of invention to use the call scripts over a communications network with switches as taught by DOW in the system executing the method of CORPUS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 (Original)
The combination of CORPUS and DOW discloses the method as set forth in claim 8.
CORPUS further discloses wherein scoring the keypress indicated by the first transmission comprises: applying a predetermined value to the respective keypress (see abstract, claim 1, and ¶[0051]; calculate a score of the agent according to scoring rules based on agent input that can include keyboard input).

Claim 14 (Original)
The combination of CORPUS and DOW discloses the method as set forth in claim 8.
wherein the keypress indicated by the received first transmission is associated with a disposition (see ¶[0076]-[0077]; pressing ‘L’ for laugh, and pressing ‘Y’ for yes).
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]).  It would have been obvious for one of ordinary skill in the art of call center management at the time of invention to use the call scripts as taught by DOW in the system executing the method of CORPUS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 (Original)
CORPUS discloses the method as set forth in claim 8.
CORPUS additionally discloses further comprising: generating a report including the grade for the keypress indicated by the first transmission (see ¶[0065]-[0067] and Figs. 14-15; a report interface with scores); and 
transmitting the report to a predetermined person or group of persons (see ¶[0026], [0039], and Fig. 14; a reporting tool to present results and compiled information to managers or leadership).

Claim 16 (Currently Amended)
CORPUS discloses a non-transitory processor-readable storage medium (see ¶[0058]; a computer-readable storage medium) storing processor- executable programming for causing a processing circuit to: 
convey a first prerecorded prospect audio segment (see claim 1; a system that presents pre-recorded audio) from a contact management server (see ¶[0078]; a server and clients).
CORPUS does not specifically disclose, but DOW discloses, on a first communication channel to at least one switch and from the at least one switch on a second communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone) back to the contact management server (see ¶[0047]-[0048] & [0135]; a conversation control system that includes components such as a webserver or the like). 
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]) that may operate on a variety of suitable communications networks that may include a gateway to other smaller networks (see ¶[0078]-[0079] and [0086]).  DOW discloses a conversation control system with applications in call centers that uses a phone switch on a telephone network to direct audio and/or textual output to a recipient.  It would have been obvious for one of ordinary skill in the art of telecommunications to include the switch as taught by DOW in the system executing the method of CORPOUS with the motivation to direct audio signals in a telecommunications network.  
CORPUS further discloses receive a first transmission indicating a keypress by a call center agent in response to the transmitted first prerecorded prospect audio segment (see again claim 1; receive agent input); and 
grade the keypress indicated by the first transmission (see again claim 1; determine an intermediate grade for a set of agent inputs.  See also ¶[0051]; keyboard inputs).

Claim 19 (Original)
The combination of CORPUS and DOW discloses the processor-readable storage medium of claim 16.
wherein the processor- executable programming for causing a processing circuit to grade the keypress indicated by the first transmission comprises processor-executable programming for causing a processing circuit to: apply a predetermined value to the keypress (see abstract, claim 1, and ¶[0051]; calculate a score of the agent according to scoring rules based on agent input that can include keyboard input); and
determine an amount of time between the transmission of the first prerecorded prospect audio segment and receipt of the first transmission indicating the keypress (see ¶[[0036], [0049], and [0059]; measure average handling time of a step, typing accuracy, and/or speed).

Claim 20 (Original)
The combination of CORPUS and DOW discloses the processor-readable storage medium of claim 16.
CORPUS further discloses further comprising processor-executable programming for causing a processing circuit to: generate a report including the grade for the keypress indicated by the first transmission (see ¶[0065]-[0067] and Figs. 14-15; a report interface with scores);  and a time interval between the transmission of the first prerecorded prospect audio segment and receipt of the first transmission indicating the keypress (see ¶[[0036], [0049], and [0059]; measure average handling time of a step, typing accuracy, and/or speed.  See also ¶[0035]; a score with a call time); and 
transmit the report to a predetermined person or group of persons (see ¶[0026], [0039], and Fig. 14; a reporting tool to present results and compiled information to managers or leadership).

Claims 3, 4, 11, 12, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0328986 A1 to CORPUS et al. in view of US 2003/0046181 to  as applied to claim 1 above, and further in view of US 2012/0278713 A1 to Roopan (hereinafter ‘ROOPAN’).

Claim 3 (Previously Presented)
The combination of CORPUS and DOW discloses the contact management server as set forth in claim 1.
CORPUS does not specifically disclose, but DOW discloses, wherein: the keypress indicated by the received first transmission is associated with a prerecorded agent script segment (see ¶[0076]-[0077]; pressing ‘L’ for laugh, and pressing ‘Y’ for yes). 
The combination of CORPUS and DOW does not specifically disclose, but ROOPAN discloses, the processing circuit further comprises logic to convey a second prerecorded prospect audio segment responsive to the prerecorded agent script segment associated with the keypress indicated by the received first transmission (see ¶[0008]-[0009] and [0052]; simulate a conversation using audio, where a user selects a response.  The computer simulation may respond differently based on the option selected)
CORPUS does not specifically disclose, but DOW discloses, the second prerecorded prospect audio segment conveyed through the first communication channel to the at least one switch and from the at least one switch through the second communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone). 
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]) and transmitted on a telecommunications network comprising a switch (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone).  It would have been obvious for one of ordinary skill in the art of call center management at the 
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]).  ROOPAN discloses competency assessment using simulated conversations that includes different computer responses to user input options.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the different responses as taught by ROOPAN in the system executing the method of CORPUS and DOW with the motivation to simulate a conversation.

Claim 4 (Original)
The combination of CORPUS, DOW, and ROOPAN discloses the contact management server as set forth in claim 3.
CORPUS further discloses wherein the processing circuit further comprises logic to: receive a second transmission indicating a keypress by the call center agent in response to the transmitted second prerecorded prospect audio segment (see again claim 1; receive agent input); and 
grade the keypress indicated by the second transmission (see again claim 1; determine an intermediate grade for a set of agent inputs.  See also ¶[0051]; keyboard inputs).

Claim 11 (Previously Presented)
The combination of CORPUS and DOW discloses the method as set forth in claim 9.
further comprising: transmitting a second prerecorded prospect audio segment responsive to the prerecorded agent script segment associated with the keypress indicated by the received first transmission (see ¶[0008]-[0009] and [0052]; simulate a conversation using audio, where a user selects a response.  The computer simulation may respond differently based on the option selected).
CORPUS does not specifically disclose, but DOW discloses, wherein the second prerecorded prospect audio segment is transmitted through the first communication channel to the at least one switch and from the at least one switch through the second communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone).
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]) and transmitted on a telecommunications network comprising a switch (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone).  It would have been obvious for one of ordinary skill in the art of call center management at the time of invention to use the call scripts over a communications network with switches as taught by DOW in the system executing the method of CORPUS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]).  ROOPAN discloses competency assessment using simulated conversations that 

Claim 12 (Original)
The combination of CORPUS, DOW, and ROOPAN discloses the method as set forth in claim 11.
CORPUS further discloses further comprising: receiving a second transmission indicating a keypress by the call center agent in response to the transmitted second prerecorded prospect audio segment (see again claim 1; receive agent input); and 
scoring the keypress indicated by the second transmission (see again claim 1; determine an intermediate grade for a set of agent inputs.  See also ¶[0051]; keyboard inputs).

Claim 17 (Previously Presented)
CORPUS discloses the processor-readable storage medium of claim 16.
CORPUS does not specifically disclose, but DOW discloses, wherein the keypress indicated by the received first transmission is associated with a prerecorded agent script segment (see ¶[0076]-[0077]; pressing ‘L’ for laugh, and pressing ‘Y’ for yes).
The combination of CORPUS and DOW does not specifically disclose, but ROOPAN discloses, and further comprising processor-executable programming for causing a processing circuit to: 
convey a second prerecorded prospect audio segment responsive to the prerecorded agent script segment associated with the keypress indicated by the received first transmission (see ¶[0008]-[0009] and [0052]; simulate a conversation using audio, where a user selects a response.  The computer simulation may respond differently based on the option selected)
, the second prerecorded prospect audio segment is conveyed on the first communication channel to the at least one switch and from the at least one switch on the second communication channel (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone). 
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]) and transmitted on a telecommunications network comprising a switch (see ¶[0150] and Fig. 10B; a phone switch in communication with recipient via telephone network and telephone).  It would have been obvious for one of ordinary skill in the art of call center management at the time of invention to use the call scripts as taught by DOW in the system executing the method of CORPUS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
CORPUS discloses a system for call center simulation that includes agent inputs and scripts (see ¶[0049]).  DOW discloses a conversation control system with applications in call centers that uses scripts that are output in response to a keypress (see ¶[0034] and [0077]-[0078]).  ROOPAN discloses competency assessment using simulated conversations that includes different computer responses to user input options.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the different responses as taught by ROOPAN in the system executing the method of CORPUS and DOW with the motivation to simulate a conversation.

Claim 18 (Original)
the processor-readable storage medium as set forth in claim 17.
CORPUS further discloses further comprising processor-executable programming for causing a processing circuit to: 
receive a second transmission indicating a keypress by the call center agent in response to the transmitted second prerecorded prospect audio segment (see again claim 1; receive agent input); and 
grade the keypress indicated by the second transmission (see again claim 1; determine an intermediate grade for a set of agent inputs.  See also ¶[0051]; keyboard inputs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624